DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Penunuri (US 6,424,238) in view of Elbrecht et al. (US 2019/0334563).
Referring to Claim 1, Penunuri teaches a multiplexer for filtering radio frequency signals, the multiplexer comprising:
a multi-die acoustic wave filter 10 (fig. 1) including a first acoustic resonator 12 (fig. 1) on a first die (see outline 18 around 12 in fig. 1) and a second acoustic resonator 14 (fig. 1) on a second die (see outline 1 around 14 in fig. 1 and col. 2, lines 34-39 showing that 18 is a pair of dies), the first acoustic resonator being electrically connected to the second acoustic resonator via a transmission line, and the first acoustic resonator being electrically connected to a common node via the transmission line (see 12 and 14 meeting at a node in fig. 1); and
an acoustic wave filter (fig. 4) including a plurality of series acoustic resonators (see multiple surface acoustic wave 80 in series in fig. 4) and a plurality of shunt 
Penunuri does not teach an acoustic wave filter coupled to another acoustic wave filter at a common node. Elbrecht teaches an acoustic wave filter coupled to another acoustic wave filter at a common node (see filter 321 connected to filter 332 in fig. 3 where the filters include resonator elements as shown in paragraph 55). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Elbrecht to the device of Penunuri in order to more efficiently incorporate multiple elements and dies on the same device.
Referring to Claim 17, Penunuri teaches a multi-chip module comprising:
a multiplexer including a first acoustic wave filter 10 (fig. 1) including a first acoustic resonator 12 (fig. 1) on a first die (see outline 18 around 12 in fig. 1) and a second acoustic resonator 14 (fig. 1) on a second die (see outline 1 around 14 in fig. 1 and col. 2, lines 34-39 showing that 18 is a pair of dies), the first acoustic resonator being electrically connected to the second acoustic resonator via a transmission line, the first acoustic resonator being electrically connected to a common node via the transmission line (see 12 and 14 meeting at a node in fig. 1); and
a second filter (fig. 4) including a plurality of series acoustic resonators (see multiple surface acoustic wave 80 in series in fig. 4) and a plurality of shunt acoustic resonators on the second die (see multiple bulk acoustic wave 84 in fig. 4 and col. 4, lines 25-34 which shows that the BAW resonators are shunt resonators), the first die and the second die being positioned on a substrate (see col. 2, lines 30-43).

Referring to Claim 20, Penunuri teaches a wireless communications device comprising:
a multiplexer including a first acoustic wave filter 10 (fig. 1) including a first acoustic resonator 12 (fig. 1) on a first die (see outline 18 around 12 in fig. 1) and a second acoustic resonator 14 (fig. 1) on a second die (see outline 1 around 14 in fig. 1 and col. 2, lines 34-39 showing that 18 is a pair of dies), the first acoustic resonator being electrically connected to the second acoustic resonator via a transmission line, the first acoustic resonator being electrically connected to a common node via the transmission line (see 12 and 14 meeting at a node in fig. 1); and
a second filter (fig. 4) including a plurality of series acoustic resonators (see multiple surface acoustic wave 80 in series in fig. 4) and a plurality of shunt acoustic resonators on the second die (see multiple bulk acoustic wave 84 in fig. 4 and col. 4, lines 25-34 which shows that the BAW resonators are shunt resonators).

Referring to Claim 2, Elbrecht also teaches an additional acoustic wave filter coupled to the common node, the additional acoustic wave filter including a third acoustic resonator on the second die (see 311 of fig. 3 and paragraph 34 which shows the third acoustic resonator).
Referring to Claim 3, Elbrecht also teaches the additional acoustic wave filter further includes a fourth acoustic resonator on a third die, the third acoustic resonator coupled to the fourth acoustic resonator via a second transmission line (paragraph 34 which shows series and shunt resonators in filter 311).
Referring to Claim 4, Elbrecht also teaches a switch coupled between the second acoustic resonator and the common node (see 315 of fig. 3).
Referring to Claim 5, Elbrecht also teaches the second acoustic resonator coupled to the common node without an intervening switch (see 321 and 306 in fig. 3).

Referring to Claim 7, Elbrecht also teaches all acoustic resonators of the acoustic wave filter are on the second die (paragraph 34 which indicates that both series and shunt resonators are on the same die).
Referring to Claim 8, Penunuri also teaches the first acoustic resonator is a series resonator 12 (fig. 1) and the second acoustic resonator is a shunt resonator 14 (fig. 1).
Referring to Claim 9, Penunuri also teaches the first acoustic resonator is a shunt resonator 112 (fig. 6) and the second acoustic resonator is a series resonator 116 (fig. 6).
Referring to Claim 10, Penunuri also teaches the multi-die acoustic wave filter further includes a third acoustic resonator on the second die, and the second acoustic resonator is series resonator and the third acoustic resonator is shunt resonator (see multiple series 80 and shunt 84 resonators in fig. 3).
Referring to Claim 11, Penunuri also teaches the first acoustic resonator is a surface acoustic wave resonator (see 80 of fig. 3).
Referring to Claim 12, Penunuri also teaches the first acoustic resonator is a bulk acoustic wave resonator (see 84 of fig. 3).
Referring to Claim 13, Penunuri also teaches the first acoustic resonator and the second acoustic resonator are the same type of acoustic resonator (see 112 and 116 of fig. 6 in both series and shunt).

Referring to Claim 15, Penunuri also teaches the first acoustic resonator and the second acoustic resonator are bulk acoustic wave resonators (see 112 of fig. 6 in series and shunt).
Referring to Claim 16, Penunuri also teaches the first acoustic resonator is coupled to the common node via the second acoustic resonator, and the second acoustic resonator is a surface acoustic wave resonator (see multiple nodes and surface wave resonators 116 in fig. 6).

Claim 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Penunuri and Elbrecht and further in view of Hey-Shipton (US 2018/0048292).
Referring to Claim 18, the combination of Penunuri and Elbrecht does not teach the radio frequency amplifier as a low noise amplifier. Hey-Shipton teaches the radio frequency amplifier as a low noise amplifier (see LNA 1240 and filter 1236 in fig. 12B). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Hey-Shipton to the modified device of Penunuri and Elbrecht in order to more effectively increase the data rate.
Referring to Claim 19, Hey-Shipton also teaches a second low noise amplifier operatively coupled to the second filter (see LNA 1242 and filter 1238 of fig. 12B).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUGENE YUN whose telephone number is (571)272-7860. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on 5712727867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EUGENE YUN/Primary Examiner, Art Unit 2648